DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021 has been entered.
Drawings
Figures 1 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmon (US Pat No 5,088,648) in view of Barty (US Pat No 5,152,460).
Re claim 1, Schmon shows a system (Fig. 1 & 4), comprising:
a fluid tip (1/3) configured to couple to a paint spray gun (col. 3, lines 21-23), wherein the fluid tip comprises:
an air cap (3) comprising an inner surface (17); 
a paint nozzle (1) comprising an outer surface (8); 
the inner (17) and outer (8) surfaces define sides of an air channel (16); the inner and outer surfaces are defined by contours that curve in a downstream direction (toward 16) of an air flow through the air channel (16) and turn away from a radial direction toward an axial direction relative to a central axis (19) of the fluid tip, each contour terminating to form an air channel outlet (16) configured to discharge an air jet (23) to atomize paint exiting from a paint nozzle outlet (6) of the paint nozzle (1);
the contours are configured to provide a velocity profile across the air channel outlet of the air jet in which velocities of air radially closer to the paint nozzle outlet are 
Schmon discloses the claimed invention except for curvilinear contours.  
Barty demonstrates a spray gun nozzle including an air cap (32) and a central nozzle (30) which include inner (surface of 43/44) and outer (48) surfaces defining contours that freely transition between rounded and angled.
It would have been an obvious matter of design choice to round the contours, since Applicant has not disclosed that curvilinear contours solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with angled contours. Further, applicant has provided no criticality for having curvilinear contours and in fact refers to the curvilinear aspect as “optional” in applicant’s specification. Further, it is well known in manufacturing to round off sharp edges and angles for safety. 
Re claim 2, Schmon as modified shows the inner surface (Schmon – Fig. 4, 17) is defined by a convex contour in the downstream direction, and the outer surface (Schmon – 8) is defined by a concave contour in the downstream direction (toward 16).
Re claim 3, Schmon as modified shows the curvilinear contours (Schmon - Fig. 4, 8 & 17) overlap one another over an axial distance along the central axis (Schmon – 19) of the fluid tip and extend directly to the air channel outlet (Schmon – 16), and the inner and outer surfaces extend in the axial direction at the air channel outlet.
Re claim 4, Schmon as modified teaches the curvilinear contours (Schmon – Fig. 4, 8 & 17) are configured to cause the velocity profile of the air jet at the air channel outlet to follow a parabolic distribution having a maximum velocity radially closest to the paint nozzle (Schmon – col. 4, lines 9-12).
Re claim 5, Schmon as modified teaches a separation distance between the nozzle outlet (Schmon – Fig. 4, 6) and the air channel outlet (Schmon – 16) is based on a predetermined viscosity of paint flowing through the paint nozzle outlet (as Schmon is 
Re claim 6, Schmon as modified teaches the separation distance is based on one or more of surface tension, density and dynamic viscosity of the paint flowing through the paint nozzle outlet (Schmon – Fig. 4, 6; as Schmon is intended to spray paint, the consideration of viscosity and other material properties must be taken into account, further see MPEP 2115).
Re claim 7, Schmon as modified shows the air channel (Schmon – Fig. 4, 13) and/or the air channel outlet (Schmon – 16) surrounds the paint nozzle (Schmon – 6).
Re claim 8, Schmon as modified shows the air channel (Schmon – Fig. 4, 13) and/or the air channel outlet (Schmon – 16) are annular (Schmon – col. 3, line 38) around the nozzle (Schmon – 6).
Re claim 9, Schmon as modified shows a channel width between the sides of the air channel (Schmon – Fig. 4, 13) reduces towards the air channel outlet (Schmon – 16).
Re claim 10, Schmon as modified shows the air channel outlet (Schmon – Fig. 1, 16) is configured to discharge air (Schmon – 23) in the same axial direction as paint (Schmon – 22) discharged from the nozzle outlet (Schmon – 6).
Re claim 11, Schmon as modified shows one or more horns (Schmon – Fig. 4, 9) protruding from an external surface of the air cap (Schmon – 3), each of the one or more horns comprising auxiliary air passages (Schmon – 11) configured to discharge an auxiliary air flow towards an atomization region downstream of the paint nozzle outlet (Schmon – 6).
Re claim 12, Schmon as modified discloses the paint spray gun having the fluid tip (Schmon – col. 3, lines 21-23).
Re claim 13, Schmon shows a system (Figs. 1 & 4), comprising:
a fluid tip (1/3) configured to couple to a paint spray gun (col. 3, lines 21-23), wherein the fluid tip comprises:

Schmon discloses the claimed invention except for curvilinear contours.  
Barty demonstrates a spray gun nozzle including an air cap (32) and a central nozzle (30) which include inner (surface of 43/44) and outer (48) surfaces defining contours that freely transition between rounded and angled.
It would have been an obvious matter of design choice to round the contours, since Applicant has not disclosed that curvilinear contours solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with angled contours. Further, applicant has provided no criticality for having curvilinear contours and in fact refers to the curvilinear aspect as “optional” in applicant’s specification. Further, it is well known in manufacturing to round off sharp edges and angles for safety. 
Re claim 14, Schmon as modified shows the paint nozzle outlet (Schmon – Fig. 4, 6) is disposed at the central axis (Schmon – 19) of the fluid tip, and the air channel (Schmon – 13) is radially offset from the central axis of the fluid tip.
Re claim 15, Schmon as modified shows the first and second curvilinear contours (Schmon - Fig. 4, 8 & 17) overlap one another over an axial distance along the central axis (Schmon – 19) of the fluid tip.

Re claim 17, Schmon as modified shows the fluid tip comprises an air cap (Schmon – Fig. 4, 3) removably positioned about a paint nozzle (Schmon – 1), the paint nozzle comprises the paint channel (Schmon – 5) extending to the paint nozzle outlet (Schmon – 6), and the air cap at least partially defines the air channel (Schmon – 13) extending to the air channel outlet (Schmon – 16).
Re claim 18, Schmon as modified shows the air cap (Schmon – Fig. 4, 3) comprises the first surface (Schmon – 17) having the first curvilinear contour that defines the radially outer boundary of the air channel, and the paint nozzle (Schmon – 1) comprises the second surface (Schmon – 8) having the second curvilinear contour that defines the radially inner boundary of the air channel.
Re claim 19, Schmon shows a system (Figs. 1 & 4), comprising:
a fluid tip (1/3) configured to couple to a paint spray gun (col. 3, lines 21-23), wherein the fluid tip comprises at least one of an air cap (3) or a paint nozzle (1), wherein the air cap is configured to be positioned about the paint nozzle, the air cap comprises an inner surface (17), and the paint nozzle comprises an outer surface (8);
the inner and outer surfaces define sides of an air channel (13); the inner and outer surfaces are defined by contours that curve in a downstream direction of an air flow through the air channel and turn away from a radial direction toward an axial direction relative to a central axis (19) of the fluid tip, each contour terminating to form an air channel outlet (16) configured to discharge an air jet (23) to atomize paint (22) exiting from a paint nozzle outlet (6) of the paint nozzle; and
the contours are configured to provide a velocity profile across the air channel outlet of the air jet in which velocities of air radially closer to the paint nozzle outlet are higher than velocities radially further from the paint nozzle outlet (col. 4, lines 9-12).

Barty demonstrates a spray gun nozzle including an air cap (32) and a central nozzle (30) which include inner (surface of 43/44) and outer (48) surfaces defining contours that freely transition between rounded and angled.
It would have been an obvious matter of design choice to round the contours, since Applicant has not disclosed that curvilinear contours solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with angled contours. Further, applicant has provided no criticality for having curvilinear contours and in fact refers to the curvilinear aspect as “optional” in applicant’s specification. Further, it is well known in manufacturing to round off sharp edges and angles for safety.
Re claim 20, Schmon as modified shows the curvilinear contours (Schmon - Fig. 4, 8 & 17) overlap one another over an axial distance along the central axis (Schmon – 19) of the fluid tip and extend directly to the air channel outlet (Schmon – 16), and the inner and outer surfaces extend in the axial direction at the air channel outlet.
Response to Arguments
Applicant's arguments filed 6/9/2021 have been fully considered but they are not persuasive. Regarding applicant’s figures and the remarks from applicant, figures 1 and 3 are described as “an existing fluid tip” in applicant’s disclosure while figures 2 and 4 are described as “a fluid tip according to this disclosure” and as such, applicant’s specification already refers to figures 1 and 3 as prior art and not that which applicant regards applicant’s invention. The fact that the claims only cover subject matter from figures 2 and 4, as stated by applicant, only seems to further this point.
Regarding applicant’s remarks of the first paragraph beginning on page 10, applicant points to selected passages to provide criticality for the curvilinear contours, these sections while describing the structure of applicant’s invention, they do not however appear to provide actual criticality for the curvilinear contours as applicant themselves have quoted lines 11-12 from page 6 of applicant’s specification which attributes the improved velocity 
Next, in the bottom paragraph of page 10 of applicant’s remarks, applicant points to the chambers of Barty and states that the outer surface, “i.e., nozzle tip 48,” turns in a radial direction, “but does not turn away from a radial direction toward an axial direction.” First and foremost, the chambers and/or directions that the surfaces go in from Barty is not actually relied upon, merely the fact that they are curved. However, even with that, the surfaces of Barty are still actually curved as applicant’s amended claim states. Specifically, the surface of 48 as it moves from the surface at 30 clearly moves in from a radial direction toward an axial direction while the surface of 42 moves axially to radially to axially to radially and then finally to axially again at the actual outlet which would surround 48 all relative to a central axis of the fluid tip.
Regarding the first paragraph on page 11 of applicant’s remarks, applicant states that the examiner did not address the impact of Barty’s inner and outer surfaces on the velocity profile, however, again, the actual direction the surfaces themselves move in was not relied upon but again, as explained directly above, these surfaces are already shaped as applicant’s amended claims require.
Applicant’s remarks directed at claims 13 and 19 are similar to the remarks addressed above.
Regarding applicant’s arguments directed toward claim 4, applicant states that “Schmon merely discloses that the circular jet 23 fans out before it reaches the pain (sic) spray area 22 and thus has a velocity gradient which decreases greatly from the inside out” and “Schmon does not specify the location of the maximum velocity, much less a maximum velocity radially closest to the paint nozzle.” However, contrary to applicant’s reading of the Schmon reference, and more specifically the cited passage presented by the examiner, a 
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN M CERNOCH/          Examiner, Art Unit 3752